ORDER OF DENIAL
¶ 1 This matter came before the Fort Peck Appellate Court on a CONTINUING OBJECTION; MOTION FOR RECONSIDERATION WITH BRIEFS, filed February 12, 2016 by Lay Advocate Sharon Avery on behalf of Rick Morales, Jr. A review of this Court’s record reflects that no order has ever been issued by the Appellate Court in this matter. This Court can only entertain this type of motion when an order, decision or opinion has been issued by this Court. See Rule 9 of the Rules of Procedure in the Court of Appeals, Appendix 3 CCOJ.
¶ 2 Given Advocate Avery’s failure to file any appropriate notice of appeal; the lack of compliance with the applicable rules regarding a motion to reconsider; and the lack of clarity regarding the issues and the applicable law involved in this matter, Defendant/Petitioner’s motion for reconsideration is DENIED. The Court encourages Advocate Avery to review and follow the various provisions of the Tribal code relating to the appeal process and to seek further training and direction in effective appellate advocacy procedures and techniques in order to competently represent individuals at all stages associated with the tribal justice process.
SO ORDER.